Exhibit 10.1

BENEFITFOCUS.COM, INC.

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this 25th day of August 2020, by and between: Benefitfocus.com,
Inc., having its principal place of business at 100 Benefitfocus Way,
Charleston, SC 29492 (hereinafter referred to as “Benefitfocus”), and Stephen
Swad (hereinafter referred to as the “Associate”)

WHEREAS, Associate and Benefitfocus previously entered into an Employment
Agreement dated as of July 2, 2019 (the “Employment Agreement”);

WHEREAS, Associate and Benefitfocus wish to alter certain terms of the
Employment Agreement with regard to Associate’s title, responsibilities,
compensation and other matters; and

WHEREAS, in light of the foregoing, Associate and Benefitfocus desire to
mutually and voluntarily amend the Employment Agreement, pursuant to the terms
as set forth herein, effective as of August 24, 2020 (the “Amendment Effective
Date”).

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows.

1. AMENDMENT TO SECTION 1 OF THE EMPLOYMENT AGREEMENT. Section 1 of the
Employment Agreement is modified as of the Amendment Effective Date by replacing
the existing Section 1 in its entirety with a new Section 1 as follows:

1. Employment. Benefitfocus hereby agrees to employ the Associate in the
capacity of Chief Executive Officer, upon the terms and conditions set out
herein, and the Associate accepts such employment.

2. AMENDMENT TO SECTION 3 OF THE EMPLOYMENT AGREEMENT. Section 3 of the
Employment Agreement is modified as of the Amendment Effective Date by replacing
the existing Section 3 in its entirety with a new Section 3 as follows:

3. Duties. In his role as Chief Executive Officer, Associate will perform the
duties as set out in Exhibit A entitled “Chief Executive Officer Job
Description,” which is incorporated herein and made a part of this Agreement,
and shall perform such additional duties as may otherwise be assigned to
Associate from time to time by Benefitfocus’ Board of Directors.

3. AMENDMENT TO SECTION 19 OF THE EMPLOYMENT AGREEMENT. Section 19 of the
Employment Agreement is modified as of the Amendment Effective Date by adding
the following sentence to the end of the Section:



--------------------------------------------------------------------------------

Upon termination by either party for any reason, the Associate will resign his
position(s), if any, as an officer or director of the Company, as a member of
any committees, as well as any other positions he may hold with or for the
benefit of the Company and/or its affiliates.

4. AMENDMENT TO EXHIBIT A OF EMPLOYMENT AGREEMENT. Employment Agreement is
modified as of the Amendment Effective Date by replacing the existing Exhibit A
with the new Exhibit A attached to this Amendment as Exhibit 1.

5. AMENDMENT TO PARAGRAPH 1 OF EXHIBIT B OF EMPLOYMENT AGREEMENT. Paragraph 1 of
Exhibit B to Employment Agreement is modified as of the Amendment Effective Date
by striking Paragraph 1 and inserting new Paragraph 1 as follows:

 

  1.

Salary: As compensation for services rendered by the Associate, Benefitfocus
shall pay a salary of $ 18,269.23 per pay period (which annualizes to $
475,000), payable in accordance with Benefitfocus’ customary payroll practices
as in effect from time to time. All compensation paid to Associate shall be
subject to withholding for such federal, state and local taxes as Benefitfocus
determines are required to be withheld pursuant to applicable law.

6. AMENDMENT TO PARAGRAPH 4 OF EXHIBIT B OF EMPLOYMENT AGREEMENT. Paragraph 4 of
Exhibit B to Employment Agreement is modified as of the Amendment Effective Date
by striking the first sentence of Paragraph 4 and inserting a new first sentence
in Paragraph 4 as follows:

2019 Short Term Incentive Program: You are eligible to participate in the
Benefitfocus Short Term Incentive Program at the CEO level, which is 100% of
your base pay, subject to adoption by the Board of Directors from time to time,
and conditioned on achievement of annual performance targets.

7. AMENDMENT TO PARAGRAPH 5 OF EXHIBIT B OF EMPLOYMENT AGREEMENT. Paragraph 5 of
Exhibit B to Employment Agreement is modified as of the Amendment Effective Date
by adding new Subparagraph (c) as follows:

 

  c)

Restricted Stock Unit Award: In accordance with, and subject to the Benefitfocus
2012 Stock Plan, effective as of the Amendment Effective Date, you will receive
a one-time grant of Benefitfocus restricted stock units (RSUs) valued at
$700,000, measured at the time of the grant utilizing a 20-day running average
(or such other method as the board of directors determines appropriate). You
will be receiving the formal Annual Award Grant Notice and accompanying
documentation as soon as possible after the Amendment Effective Date. This grant
will vest in three (3) equal annual installments beginning on the first
anniversary of the grant date, and will be subject to the terms of an RSU award
agreement between you and Benefitfocus.

8. AMENDMENT TO PARAGRAPH 8 OF EXHIBIT B OF EMPLOYMENT AGREEMENT. Paragraph 8 of
Exhibit B to Employment Agreement is modified as of the Amendment Effective Date
by striking the last sentence of Paragraph 8 and replacing it a new sentence to
the end of Paragraph 8 as follows:

The Company will also provide you with a private corporate apartment in
Charleston through January, 2022.

 

2



--------------------------------------------------------------------------------

9. AMENDMENT TO SUBPARAGRAPH 11(e) OF EXHIBIT B OF EMPLOYMENT AGREEMENT.
Subparagraph 11(e) of Exhibit B to Employment Agreement is modified as of the
Amendment Effective Date by striking subclause (iii) and inserting a new
subclause (iii) as follows:

(iii) a material diminution in the authority, duties, or responsibilities of the
corporate body to whom Executive is required to report, including a requirement
that Associate report to any corporate officer or employee instead of reporting
directly to the Board.

10. Except as expressly set forth in this Amendment, the provisions of the
Employment Agreement shall remain in full force and effect, in their entirety,
in accordance with their terms.

11. MISCELLANEOUS. This Amendment shall be governed, construed, and interpreted
in accordance with the laws of the State of South Carolina, without giving
effect to conflicts of laws principles. The parties agree that this Amendment
may only be modified in a signed writing executed by both parties. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, successors and assigns. This Amendment may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one agreement. Facsimile or PDF
reproductions of original signatures will be deemed binding for the purpose of
the execution of this Amendment.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:

 

BENEFITFOCUS       ASSOCIATE

/s/ Mason R. Holland

     

/s/ Stephen M. Swad

By:   

Mason R. Holland, Jr.

      By:   

Stephen Swad

Its:   

Executive Chairman

         Date: August 26, 2020       Date: August 25, 2020

 

4